Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dennis Harris appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence pursuant to Amendment 750 to the U.S. Sentencing Guidelines Manual (2011). We have reviewed the record and conclude that the district court properly determined that Harris was not eligible for a sentence reduction because Amendment 750 did not lower his Guidelines range. To the extent that Harris reasserts the argument he raised in the district court regarding the calculation of the drug quantity attributable to him, that argument is foreclosed by Dillon v. United States, — U.S. —, 130 S.Ct. 2683, 2693-94, 177 L.Ed.2d 271 (2010). Accordingly, we affirm for the reasons stated by the district court. See United States v. Harris, No. 2:92-cr-00113-l (E.D.Va. filed May 10, 2012 & entered May 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.